Citation Nr: 1205809	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  06-36 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for alcohol abuse, claimed as secondary to a service-connected psychiatric disorder.
      
2.  Entitlement to service connection for a chronic pancreatic disorder, to include pancreatitis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 Regional Office (RO) in Milwaukee, Wisconsin rating decision.

The Veteran's claims were remanded for additional development in December 2008 and December 2010.  The matter again is before the Board.

After the final supplemental statement of the case (SSOC), additional evidence was associated with the claims file that was not considered by the Appeals Management Center (AMC), specifically a June 2011 VA psychiatric examination report.  Notwithstanding, in light of the favorable decision as to both issues on appeal, the Board finds that a remand is not required for the RO/AMC to consider the newly submitted evidence in the first instance.  See 38 C.F.R. § 20.1304 (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current alcohol abuse was caused by his service-connected anxiety disorder.

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current mild chronic pancreatitis was caused by his service-connected alcohol abuse.



CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, the Board concludes that his diagnosed alcohol abuse was caused by his service-connected anxiety disorder.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §  3.310(a) (2006); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2011).

2.  Resolving doubt in favor of the Veteran, the Board concludes that his diagnosed mild chronic pancreatitis was caused by his service-connected alcohol abuse.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §  3.310(a) (2006); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In light of the favorable decision as to both issues on appeal herein, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Any disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310 (2006).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board observes that the provisions of 38 C.F.R. § 3.310 were amended, effective as of October 20, 2006, during the pendency of the instant appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by service-connected one is judged.  Although the VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the Veteran to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been the VA's practice and thus suggests that the recent change amounts to a substantive change in the regulation.  For this reason and as the Veteran's claim was pending before the regulatory change was made, the Board will consider his claim under the prior version of 38 C.F.R. § 3.310 as it is more favorable to the Veteran.

The Veteran was service connected for anxiety disorder in November 2010, effective from November 2004.  The Veteran claims that his service-connected anxiety disorder caused or aggravated his current alcohol abuse disorder and that that alcohol abuse disorder, in turn, caused or aggravated his current chronic pancreatitis.    

Alcohol Abuse

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-91, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that compensation cannot be awarded pursuant to 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 105(a) either for a primary alcohol abuse disability incurred during service or for any secondary disability that resulted from primary alcohol abuse during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  However, service connection may be granted for an alcohol or drug abuse disability acquired secondary to or as a symptom of service-connected disability.  However, the Federal Circuit further stated that such compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id at 1381.

The Veteran's post-service treatment records note his history of alcohol abuse that began during military service, including private treatment from at least February 2003 with diagnoses at various times of alcohol abuse, alcohol dependence, and alcoholism.  As noted above, the Veteran's anxiety disorder is service-connected.  Therefore, what remains necessary to establish secondary service connection for substance abuse is that an alcohol disorder must be shown to have been caused or aggravated by the anxiety disorder.

In that regard, the Board notes that there is conflicting evidence of record as to whether the Veteran's service-connected anxiety disorder caused or aggravated his alcohol abuse or other disorder.  For example, a June 2006 VA examiner diagnosed alcohol abuse, but did not diagnose anxiety disorder or otherwise attribute the alcohol abuse to a psychiatric disorder.  Indeed, the examiner concluded that the Veteran's depression was a result of his chronic alcoholism and not vice versa.  An August 2010 VA examiner diagnosed anxiety disorder not otherwise specified and alcohol abuse.  In an October 2010 addendum opinion, the examiner concluded that the Veteran's alcohol abuse was not secondary to his diagnosed anxiety disorder.  As to rationale, the examiner noted that the alcohol abuse could not be "disengaged" from the anxiety disorder, but stated "I did not diagnose him with alcoholism, I diagnosed him with alcohol abuse, not alcohol dependence.  He does not appear to be dependent on alcohol and admits to only 2 drinks per day."

By contrast, a June 2011 VA examiner also diagnosed anxiety disorder not otherwise specified and alcohol abuse, as well as depressive disorder not otherwise specified.  As to the etiology of the Veteran's alcohol abuse, the examiner concluded that "it is this writer's opinion that his alcohol abuse is secondary to his anxiety disorder."  As to rationale, the examiner stated that the Veteran's "alcohol use history indicates that he began abusing alcohol in Vietnam and continued for a long time.  Initially he drank because everyone thought they were going to die and so everyone drank.  After some stressful experiences in Vietnam, the Veteran drank to block out memories of faces of people who had died in Vietnam."

The Board finds the June 2011 VA examiner's opinions credible and probative, as they were based on review of the claims file and medical records and interview and psychiatric evaluation of the Veteran.  The examiner provided an adequate rationale for the opinions expressed that are generally consistent with the evidence of record.  

On the other hand, while the August 2010 VA examination report and October 2010 addendum also were based on a review of the claims file and medical records and interview and psychiatric evaluation of the Veteran, the Board finds the rationale for the conclusion reached somewhat problematic.  The examiner's conclusion expressed in the October 2010 addendum that the Veteran's alcohol abuse is less likely than not secondary to his anxiety disorder appears to have been because the Veteran was not diagnosed with alcohol dependence or alcoholism and limited his consumption to 2 drinks per day.  The examiner, however, did diagnose alcohol abuse, which is listed in the DSM-IV as an alcohol-abuse disorder.  The June 2011 VA examiner also diagnosed alcohol abuse, but did link that disorder to the Veteran's service-connected anxiety disorder.  As the October 2010 addendum does not provide a rationale for concluding that alcohol abuse was insufficiently related to anxiety disorder, while implying that alcohol dependence or alcoholism would be related to such a disorder, the Board finds the opinions expressed therein to be of limited probative value.

In this case, there is a competent and probative medical opinion of record that attributes the Veteran's current alcohol abuse to his service-connected anxiety disorder.  The June 2011 VA examiner clearly found evidence sufficient to conclude that the Veteran's alcohol abuse, to some degree, was caused by his anxiety disorder and did not note any evidence of willful misconduct on the Veteran's part.  The Board also acknowledges the medical evidence of record indicating that the alcohol abuse is not related to anxiety disorder; however, as discussed, the Board finds the October 2010 addendum opinion to be of limited probative value.  As such, the Board concludes that the competent June 2011 VA medical opinion discussed above at the very least places the evidence in relative equipoise as to whether the Veteran's current alcohol abuse was proximately caused by his service-connected anxiety disorder.  When the totality of the evidence supports the Veteran's claims or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved reasonable doubt in favor of the Veteran, the Board concludes service connection is warranted.



Chronic Pancreatitis

With respect to the Veteran's chronic pancreatitis claim, private treatment records indicate that in February 2003 the Veteran reported pain in the epigastric area that was worse when the Veteran drank alcohol.  Initially, he was diagnosed with irritable bowel syndrome.  A June 2003 record included a diagnosis of "alcohol related chronic pancreatitis until proven otherwise."  In July 2003, the Veteran reported that he had been experiencing lower quadrant pain and that he initially treated the problem with alcohol, but that eventually the alcohol made the pain worse.  Based on the Veteran's reports and physical examination, the treatment provider diagnosed epigastric pains radiating to the back that were most probably related to chronic pancreatitis, as well as diarrhea related to chronic pancreatitis.  An October 2003 record included the first definitive diagnosis of chronic pancreatitis.  Subsequently, a May 2011 VA treatment record noted a history of chronic pancreatitis that had been diagnosed 7 years previously outside VA.   

The Veteran was afforded a VA examination in June 2011.  The examiner noted review of the claims file and medical records.  The examiner noted an ongoing diagnosis of pancreatitis that included intermittent treatment with medication.  The Veteran stated that until 2004 he had treated ongoing epigastric pain with alcohol, which helped ease the pain.  The examiner noted a history of chronic alcoholism for many years.  Following examination, the examiner diagnosed mild chronic pancreatitis.  As to etiology, the examiner opined that it was at least as likely as not that the pancreatitis was related to the Veteran's chronic alcoholism, as chronic alcoholism was a known cause of pancreatitis.

In addition, the June 2011 VA psychiatric examiner, while noting that she was not a medical doctor, discussed the past diagnoses that had attributed the Veteran's pancreatitis to alcoholism.  She opined that since the alcohol abuse was secondary to the Veteran's service-connected anxiety disorder that his chronic alcoholic pancreatitis also was secondary to his anxiety disorder.

Thus, the only medical opinions of record regarding the etiology of the Veteran's chronic pancreatitis related the disability to a service-connected condition.  The Board finds these opinions probative and compelling, as they were based on review of the claims file and medical records, interview of the Veteran, and examination.  As such, the Board concludes that the competent June 2011 VA medical opinions discussed above at the very least places the evidence in relative equipoise as to whether the Veteran's current chronic pancreatitis was proximately caused by his service-connected alcohol abuse or anxiety disorder.  When the totality of the evidence supports the Veteran's claims or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved reasonable doubt in favor of the Veteran, the Board concludes service connection is warranted.


ORDER

Entitlement to service connection for alcohol abuse as secondary to service-connected anxiety disorder is granted.
      
Entitlement to service connection for chronic pancreatitis as secondary to service-connected alcohol abuse is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


